PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,358,247
Issue Date: July 23, 2019
Application No. 15/796,479
Filed: October 27, 2017
Attorney Docket No. 9335-157
:
:
:                        NOTICE     
:
:




This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed May 25, 2022.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent file is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent file must be paid at the undiscounted rate.  

Telephone inquiries concerning this decision should be directed to Jonya Smalls at 571-272-1619. 




/JONYA SMALLS/Lead Paralegal Specialist, OPET